Citation Nr: 9927667	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  97-34 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia,
South Carolina


THE ISSUE

Entitlement to service connection for bipolar disorder with 
panic attacks.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and her grandmother


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

As pertinent to this appeal, the veteran served on active 
duty for training from June 1990 to September 1990, from 
January 1992 to June 1992 (Active Duty Special Work).

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1997 RO rating decision that denied service 
connection for bipolar disorder with panic attacks.  The 
veteran submitted a notice of disagreement in May 1997, and 
the RO issued a statement of the case in June 1997.  The 
veteran submitted a substantive appeal in November 1997, and 
testified at a hearing in March 1998.

A statement from the veteran submitted in August 1996 raises 
the issue of an increased rating for her service-connected 
bilateral knee condition.  This issue is not in appellate 
status and is referred to the RO for appropriate action.


FINDING OF FACT

The veteran's bipolar disorder with panic attacks had its 
onset in service.


CONCLUSION OF LAW

Bipolar disorder with panic attacks was incurred during 
active duty for training.  38 U.S.C.A. §§ 101(24), 106, 1110, 
5107(b) (West 1991); 38 C.F.R. § 3.303 (1998).






REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

As pertinent to this appeal, the veteran served on active 
duty for training from June 1990 to September 1990, from 
January 1992 to June 1992 (Active Duty Special Work), shown 
as active duty under Title 10, United States Code, on a 
printout of National Guard retirement points. 

Service medical records at the time of the veteran's 1989 
enlistment examination report normal psychiatric and 
neurologic systems.  The veteran reported being hospitalized 
for two months at age 13 for depression, and that the problem 
resolved.  A report of this hospitalization gave the final 
diagnosis as adolescent adjustment reaction, severe, with 
depressed mood..

Service medical records show that the veteran was prescribed 
a thirty-day supply of Trazodone by Dr. Scott A. Joslin in 
April 1992.  No diagnosis was provided.

Private medical records show that the veteran was treated for 
panic attacks in June 1995 and in August 1995.  Symptoms 
reported by the veteran included shortness of breath, 
trembling, fear of losing control, heart palpitations, chest 
pain, and dizziness.

VA medical records show that the veteran was treated after 
having a panic attack in July 1995.  She reported a history 
of an anxiety disorder.  In August 1995, the veteran reported 
that her panic attacks/anxiety began in 1992, and continued 
in 1993, 1994, and 1995.  A progress note dated in September 
1995 showed an assessment of panic attacks, chronic pain, 
depression, and anxiety.

VA medical records show that the veteran was treated in 
November 1995, and reported continuing problems with panic 
attacks weekly that interfered with her comprehension, 
memory, and attention span.

VA medical records show that the veteran was hospitalized in 
January 1996.  The veteran stated that she had been driving 
alone and had to pull over because of a panic attack.  She 
stated that the number of attacks increased in frequency over 
the past month.  The results of psychology projective testing 
suggested the presence of bipolar disorder, focus on negative 
features of self.  There was evidence of significant 
depression and sexual issues.  The veteran was also found to 
have features of borderline personality disorder, major 
depression and thought disorder, most likely related to 
mania.  The veteran was diagnosed with bipolar disorder, 
mixed type; alcohol abuse; anxiety attack; and borderline 
personality disorder.

In July 1996 and in August 1996, VA requested copies of the 
veteran's outpatient treatment records from the Walter Reed 
Army Medical Center in Washington, D.C., for the period from 
January 1991 through December 1992, and from January 1992 
through December 1992.  No response was received.

A statement submitted by [redacted] in November 1996 notes 
that he was stationed at the Defense Intelligence Agency 
during the summer of 1992 and had two occasions to meet the 
veteran and the two individuals, against whom the veteran had 
filed an EEO complaint.  Mr. [redacted] reports that the veteran 
mentioned that she was receiving pressure to date/go out with 
the two individuals, and he reports the related incidents.

VA medical records show that the veteran was hospitalized in 
January 1998, due to depression and suicidal ideation.  The 
diagnosis on Axis I was bipolar disorder, depressed; post-
traumatic stress disorder (PTSD); history of panic attacks; 
and alcohol abuse.  The diagnosis on Axis II was borderline 
personality disorder; the diagnosis on Axis III was history 
of panic attacks; and the diagnosis on Axis IV was alcohol 
abuse and stress from work, moderate.  The examiner assigned 
a GAF (Global Assessment of Functioning) score of 70/60, 
indicative of some mild symptoms or some difficulty in social 
and occupational functioning.

A report from a VA psychologist dated in March 1998 noted 
that the veteran had been receiving treatment for over a 
year, and that the veteran was suffering from bipolar 
illness, panic attacks, chronic pain, and depression and 
anxiety secondary to and inseparable from her service-
connected knee condition.  The VA psychologist noted that the 
veteran had had these problems during the last part of her 
Army tour, and immediately after discharge from the Army.  
The VA psychologist noted that the veteran reported that she 
began experiencing the extreme panic, depression, anger, and 
other mental symptoms at a time when she complained of 
harassment (sexually and otherwise) by two individuals who 
were working with her at the Defense Intelligence Agency.  
The VA psychologist's opinion was that the veteran's 
emotional and psychological problems were the result of her 
experiences while in the military.

The veteran and her grandmother testified at a hearing in 
March 1998.  Testimony of the veteran was to the effect that 
she began having panic attacks in or about March 1992, while 
working on active duty at the Defense Intelligence Agency in 
Washington, DC.  The veteran testified that she contacted an 
EEO officer and filed a complaint against two individuals.  
The veteran testified that she first sought medical treatment 
during sick call at the Bolling Air Force Base, but then she 
was sent to the Walter Reed Army Medical Center and treated 
by Dr. Joslin.  The veteran testified that she was distressed 
and unable to speak, and that she wrote five pages to explain 
what was happening.  The veteran testified that while in 
service, her panic attacks were daily; upon her release from 
service, her panic attacks were weekly.  She now has 
approximately two panic attacks each month and is on 
medications. The veteran testified that, since 1992, she has 
been receiving treatment for a bipolar disorder with panic 
attacks.  The veteran also testified that she has been absent 
from work, due to her disability, and that she does not 
participate in hobbies anymore; does not date; does not have 
a lot of friends; and does not want to go anywhere. 




B.  Legal Analysis

The veteran's claim is well grounded, meaning it is 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to the claim and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist her.  38 U.S.C.A. § 5107(a) (West 1991).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training.  38 U.S.C.A. §§ 101(24), 
106, 1110, 1131 (West 1991).  One form of active duty for 
training is "Active Duty Special Work."  See Generally VA 
Adjudication Procedure Manual M21-1, Part IV,  10.03.
 
Testimony of the veteran is to the effect that she began 
experiencing panic attacks daily while serving on Active Duty 
Special Work in 1992, and that she sought medical treatment 
from Dr. Joslin at the Walter Reed Army Medical Center in 
Washington, DC.  While VA attempts to obtain copies of the 
veteran's treatment records from that facility have proven 
unsuccessful, a copy of a prescription record by Dr. Joslin 
for the veteran's medication in April 1992 is evidence that 
corroborates the veteran's testimony.  Under the 
circumstances, the Board accepts the veteran's testimony as 
credible.  This evidence is sufficient to establish an 
incident of panic attacks in service.

Post-service medical records show a continuity of treatment 
for panic attacks from 1995 to 1998, and present evidence of 
a bipolar disorder in 1996.  

Correspondence from a VA psychologist in 1998 reveals that 
the veteran has bipolar illness and panic attacks, and a 
reported history of experiencing extreme symptoms since 
working at the Defense Intelligence Agency in 1992.  The VA 
psychologist also noted that the veteran's emotional and 
psychological problems were the result of her experiences in 
the military.  The Board finds the VA psychologist's 
statements to be credible, in light of all evidence in the 
record.

The Board finds that the preponderance of the evidence is to 
the effect that the veteran's bipolar disorder with panic 
attacks had its onset in service.  Under the circumstances, 
the veteran prevails as to her claim for service connection 
for bipolar disorder with panic attacks.


ORDER

Service connection for bipolar disorder with panic attacks is 
granted.




		
	J. E. DAY
	Member, Board of Veterans' Appeals

 

